 ALLIED INDUSTRIAL WORKERSAllied Industrial Workers of America, AFL-CIO,Region 8 and Archie E. Robbins. Cases 17-CA-9743 and 17-CA-10013December 2, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn February 12, 1982, Administrative LawJudge Richard J. Boyce issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith and toadopt his recommended Order, as modified herein.We agree with the Administrative Law Judge'sconclusion that Respondent violated Section 8(a)(1)of the Act when its regional director, Daugherty,threatened to fire Regional Representative Robbinsif he did not "keep his nose out of" the strike byRespondent's office clerical employees.2We alsoagree with the Administrative Law Judge's conclu-sion that Respondent violated Section 8(a)(1) of theAct when Daugherty said he would retaliateagainst the regional representatives for "getting to-gether against him" and filing a joint grievance;but, in adopting this conclusion, we find it unneces-sary to rely on the Administrative Law Judge'ssecond rationale for finding a violation, thatDaugherty's statement tended to restrain RegionalRepresentative McKay in the exercise of his rightto prosecute a grievance under the contract. In ad-dition, we adopt the Administrative Law Judge'sconclusion that Respondent did not violate Section8(aXl) of the Act when Daugherty said that anyregional representative who was involved in unpro-tected secondary boycott activity was "digging hisI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.s In adopting the Administrative Law Judge's conclusion that thisstatement violated Sec. 8(aXI) of the Act, Chairman van de Water andMember Hunter find it unnecessary to rely on Nordstrom. Inc., 229NLRB 601 (1977), and Gary-Hobart Water Corporation. 210 NLRB 742(1974), which were cited by the Administrative Law Judge.265 NLRB No. 77own grave." However, we do not agree with theAdministrative Law Judge's conclusions that Re-spondent further violated the Act when Daughtydirected Regional Representative Robbins to getpermission before entering Respondent's officeunder threat of discharge, when Daugherty threat-ened to discharge regional representatives whofiled internal charges against him, and whenDaugherty issued two warning letters to Robbins.Contrary to the Administrative Law Judge and forthe reasons set forth below, we find that thesethreats of discharge and warning letters were notissued in response to any protected activities andthus did not violate the Act.BackgroundThe Administrative Law Judge found that Re-gional Director Daugherty and Regional Repre-sentative Robbins had a long history of personalanimosity, dating from the period between 1975and 1978 when Robbins had been regional directorand Daugherty had been a regional representativereporting to Robbins. Daugherty had supportedRobbins' opponents in the elections for regional di-rector in 1975 and for International secretary-treas-urer in 1979. As regional director, Robbins had re-fused Daugherty's request for a new car, contraryto past practice; had issued oral and written warn-ings to Daugherty for failing to attend the meetingsof two of his local unions, even though the meet-ings were held on the same night 130 miles apart;and had limited Daugherty's access to the regionaloffice. Robbins also supported Daugherty's oppo-nents during the elections for regional director in1978 and 1979.In 1979, when he was a rank-and-file regionalrepresentative, Robbins testified at two grievancehearings on behalf of two employees discharged byDaugherty; both of the employees won reinstate-ment and one of them (office clerical Hobbs) col-lected over $18,000 in backpay. During 1979,Daugherty threatened on at least two occasions to"get" Robbins because of his testimony at thesehearings and also threatened twice to dischargeRobbins for insubordination: first, because Robbinsrefused to move from his home in Joplin, Missouri,to Lincoln, Nebraska; and, second, because Rob-bins refused to exchange cars with his successor asInternational secretary-treasurer. Robbins filedgrievances about each of these last two incidents;Robbins also filed a grievance in January 1980 onbehalf of himself and seven other regional repre-sentatives, protesting Daugherty's announcementrequiring claims for meal expenses to be supportedby itemized receipts. All three grievances were566 ALLIED INDUSTRIAL WORKERSdenied by the International and were not taken toarbitration.The Threats of DischargeThe Administrative Law Judge found that, inFebruary 1980, Daugherty told Regional Repre-sentative Skelton that Robbins had "his nose in"the strike by Respondent's office clericals and thatSkelton should tell Robbins "to keep his nose outof it or he [is] going to be fired." The Administra-tive Law Judge also found that, in April 1980,Daugherty told Regional Representative McKaythat Respondent would not have lost the Hobbsgrievance arbitration "if it was not for Robbins"and that he was tired of the regional representa-tives "getting together against" him and would "re-taliate and get them."The Administrative Law Judge further foundthat, on May 2, 1980, Daugherty observed Robbinspreparing an arbitration brief in the regional officeand closed the office safe. Daugherty then toldoffice clerical Thompson that he had closed thesafe because he did not trust Robbins "as far as Ican throw him"; that the safe was to remain closedas long as Robbins was in the office; and that,therefore, if anything was missing from the safe hewould know who did it (Thompson). Daughertyalso told Robbins that he had closed the safe be-cause he did not trust Robbins "further than I cansee you" and, referring to Robbins' previous re-striction on his access to the office, stated, "I donot want to see you in this regional office againwithout my prior approval. ..and if I find you inhere again without my prior approval, you'll befired." Daugherty testified that various documentshad disappeared from the safe while he was region-al director and that he thought Robbins was re-sponsible for these thefts, either directly or indi-rectly through the office clericals.Finally, the Administrative Law Judge foundthat, on May 9, 1980, Daugherty had a conversa-tion with Regional Representative Skelton aboutthe Goshen local (which was serviced by Skelton)during which he asked Skelton, "Do you knowanything about anybody that is trying to impeachme, file charges against me, and file a suit againstme?" Skelton replied that he had "heard rumors ofall three" but did not know "who is doing it."Daugherty then stated he knew Robbins to be partof it, along with Regional Representatives Willis,Purvis, and another whose name he did not know,and concluded, "I'll tell you this, they keep it upand they're going to be fired." Daugherty testifiedthat, in March 1980, he had been told by severalofficers of the Goshen local that their local unionpresident was trying to get Daugherty impeachedand that she had said she was following Robbins'advice.We agree with the Administrative Law Judge'sconclusions that Daugherty's February and Aprilstatements were threats of retaliation against Rob-bins' protected concerted activities; i.e., his sup-posed involvement in the office clericals' strike andhis filing of a grievance on behalf of himself andseven other regional representatives. However, wedo not agree with the Administrative Law Judge'sconclusion that Daugherty's two threats in Maywere made in response to protected concerted ac-tivities.Despite the lack of any direct evidence to con-nect Daugherty's statements on May 2 with anyprotected concerted activities by Robbins, the Ad-ministrative Law Judge concluded that Daughertywould not have prohibited Robbins from enteringthe regional office if it had not been for Robbins'previous protected concerted activities, towardwhich Daugherty had expressed animus on otheroccasions. While we note that Daugherty hadtwice threatened to discharge Robbins for his pro-tected concerted activities in 1980 and had alsothreatened on two occasions in 1979 to "get" Rob-bins for testifying on behalf of other employees atgrievance hearings, we also note that Daughertyand Robbins had a long history of personal animos-ity unrelated to any protected concerted activities,that Robbins had previously prohibited Daughertyfrom entering the regional office when their posi-tions were reversed, and that it is undisputed thatdocuments had disappeared from the office safeafter Robbins was ousted as regional director. Inthe absence of any direct expression of animus orany closer timing linking Daugherty's statementson May 2 with Robbins' previous protected con-certed activities, we are unwilling to draw the in-ference that Daugherty imposed this restriction onRobbins in retaliation against Robbins' protectedconcerted activities rather than in response to Rob-bins' other hostile conduct towards Daugherty.However, even assuming that the General Counselhas established a prima facie case, we find that Re-spondent has met its burden of showing thatDaugherty would have prohibited Robbins fromentering the reginal office regardless of Robbins'protected concerted activities. Thus, we note it isundisputed that at the time in question Daughertyreferred to the restrictions Robbins had previouslyimposed on his access to the office and to his suspi-cions of Robbins regarding items missing from thesafe. Therefore, Daugherty's prohibition againstRobbins' entering the regional office did not vio-late Section 8(a)(l) of the Act. Accordingly, wealso find that Daugherty's accompanying threat to567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge Robbins was not unlawful, and we shalldismiss these allegations of the complaint.As to Daugherty's May 9 statements, the Admin-istrative Law Judge concluded that Daugherty'smention of charges and suits was a reference tounfair labor practice charges and thus his threat ofdischarge was directed at protected concerted ac-tivities. Although Daugherty's statement aboutcharges may have been overbroad, we find that inthe context of his remarks as a whole it is reason-able to conclude he was referring merely to inter-nal union charges which could lead to his impeach-ment rather than to unfair labor practice charges.We note that Daugherty first mentioned attemptsto impeach him before asking about charges beingfiled; that Daugherty had received reports fromseveral officers of the Goshen local in March 1980indicating Robbins was advising their local unionpresident in her attempts to get Daugherty im-peached; that Daugherty made the statementsduring a conversation about the Goshen local; andthat Skelton, the employee to whom Daugherty'sremarks were directed, was responsible for theGoshen local and was aware of the rumors aboutattempts to get Daugherty impeached. As the Ad-ministrative Law Judge correctly stated in his De-cision, employee activities for the purpose of caus-ing changes in management personnel are not pro-tected under the Act. Since Daugherty's threat wasapparently directed toward employee activitieswhich were unprotected, such as the filing of inter-nal union charges in an attempt to cause his im-peachment, it did not violate Section 8(a)(1) of theAct. Accordingly, we shall dismiss this allegationof the complaint.The Warning LettersThe Administrative Law Judge found that, onOctober 1, 1980, Daugherty sent a letter askingRobbins to explain why he had interfered with theaffairs of the Goshen local when he was not as-signed to that local. The letter stated that it would"serve as a warning notice" and would be "placedin your personal file" if no acceptable answer wasreceived. In a letter dated October 14, 1980, Rob-bins denied interfering with the affairs of theGoshen local, and Daugherty took no furtheraction. The Administrative Law Judge found that,in March, May, and June 1980, Daugherty had hadconversations with officers of the Goshen localwho stated that their local union president claimedRobbins was advising her. In the June conversa-tion, one of the officers asked Daugherty to "dosomething about Archie [Robbins] interfering inour local."Relying on his previous findings of 8(a)(1) viola-tions in early 1980 and on the fact that Robbinshad later filed an unfair labor practice charge onwhich a complaint had issued, the AdministrativeLaw Judge concluded that Daugherty issued theOctober 1 warning letter in retaliation against Rob-bins' protected concerted activities, his union activ-ities, and his filing of an unfair labor practicecharge. However, we have dismissed two of thefour 8(a)(1) violations on which the AdministrativeLaw Judge relied to establish Respondent's motiva-tion. Furthermore, we note that Robbins filed theunfair labor practice charge on June 16, 1980, andthe complaint issued on July 25, 1980, a full 2months before Daugherty sent Robbins the warn-ing letter. In the absence of any direct expressionsof animus towards Robbins' filing of an unfair laborpractice charge and without any closer timing be-tween the previous 8(a)(1) violations or the issuingof the complaint and Daugherty's warning letter,we are unwilling to infer that Daugherty issued thewarning letter in retaliation against Robbins' pro-tected activities rather than in response to the com-plaints about Robbins' interference in the affairs ofthe Goshen local. Moreover, assuming, arguendo,that the General Counsel has established a primafacie case, we find that Respondent has met itsburden of showing that Daugherty would haveissued the warning letter to Robbins despite Rob-bins' protected activities. Thus, we note that it isundisputed that Daugherty did receive complaintsfrom officers of the Goshen local about Robbins'interference; that Respondent had had a policysince the time when Robbins was regional directorof prohibiting regional representatives from becom-ing involved in the affairs of locals to which theywere not assigned; and that Regional Representa-tive Skelton, who was assigned to the Goshenlocal, admitted to Daugherty that Robbins had"violated his own directive" against interference byhis dealings with the Goshen local president.Therefore, we find that the October 1 warningletter did not violate Section 8(a)(1), (3), and (4) ofthe Act, and we shall dismiss this allegation of thecomplaint accordingly.The Administrative Law Judge also found that,on October 23, 1980, Daugherty sent a letter toRobbins stating that Robbins' failure to pass out thekey chains and nail clippers provided by Respond-ent as organizational materials could have been oneof the reasons Respondent lost a representationelection at Control Data Corporation. Robbins hadbeen involved in the Control Data organizationalcampaign along with several other regional repre-sentatives, but Regional Representative Williamshad been in charge of the campaign. In May 1980,568 Al IFD INDUSTRIAL WORKERSDaugherty had given Williams 800 key chains and800 nail clippers to be used during the ControlData campaign; Williams had returned about 400 ofthe key chains after Respondent lost the electionon June 13, 1980. At a meeting of the regional rep-resentatives on October 11, 1980, Daugherty askedRobbins whether he had been "handing out the or-ganizational materials that's available to you." Rob-bins said he "wasn't aware that there was organiza-tional material available" and thus he had not dis-tributed any. Daugherty also asked Williams if hehad passed out the materials, and Williams said hehad; however, Daugherty did not ask any of theother regional representatives whether they hadpassed out the organizational materials. RegionalRepresentative McKay, who was present at themeeting and had been involved in the Control Datacampaign, testified that he had not distributed anykey chains or nail clippers either.The Administrative Law Judge concluded thatDaugherty was motivated by the same factors in is-suing the October 23 letter as he was in issuing theOctober 1 warning letter. However, we have foundthat the evidence relied on by the AdministrativeLaw Judge fails to establish that Daugherty issuedthe letters in retaliation against Robbins' protectedactivities. While it is suspicious that Daugherty didnot question or reprimand McKay about his failureto distribute the organizational materials, suspicionalone is not enough to establish an illegal motive.In the absence of any direct expressions of animuslinking the October 23 letter with Robbins' protect-ed activities and without any closer timing betweenthese protected activities and the issuance of theOctober 23 letter, we cannot conclude that Daugh-erty issued the October 23 letter in retaliationagainst Robbins' protected activities. We note thatthe October 23 letter does not purport to be a dis-ciplinary letter but rather is merely a reminder touse the organizational materials provided by Re-spondent in future campaigns. Therefore, we findthat the October 23 letter did not violate Section8(a)(l), (3), and (4) of the Act, and we shall dismissthis allegation of the complaint accordingly..ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Allied Industrial Workers of America, AFL-CIO,Region 8, Decatur, Illinois, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the said recommended Order, as so modified:1. Delete paragraphs l(b) and (c) and reletterparagraph I(d) as l(b).2. Delete paragraph 2(a) and reletter the subse-quent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten to discharge or oth-erwise to "retaliate and get" our employees forengaging in union or concerted activities pro-tected by the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.ALLIED INDUSTRIAL WORKERS OFAMERICA, AFL-CIO, REGION 8DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: Thisconsolidated matter was heard before me in Kansas City,Kansas, on February 5 and 6 and March 12 and 13, 1981.Both underlying charges were filed by Archie E. Rob-bins, acting in his individual capacity, that in Case 17-CA-9743 on June 16, 1980, and that in Case 17-CA-10013 on November 3, 1980.The complaint in Case 17-CA-9743 was issued onJuly 25, 1980, was amended during the hearing, and al-leges that Allied Industrial Workers of America, AFL-CIO, Region 8 (Respondent), by its regional director,Lyle Daugherty, violated Section 8(aX1) of the NationalLabor Relations Act (the Act) in four instances betweenFebruary and October 1980 by "threaten[ing] to dis-charge employees," once in April 1980 by "threaten[ing]employees with unspecified reprisals," and on May 2,1980, by "direct[ing] an employee to secure prior permis-sion from ..Daugherty before entering the Respond-ent's facility," all because of assorted protected concert-ed activity by the employees.The complaint in Case 17-CA-10013 was issued onDecember 4, 1980, was amended during the hearing, andalleges that Respondent violated Section 8(a)(1), (3), and(4) of the Act on October I and 23, 1980, by "issu(ing]disciplinary letters to ...Robbins" because of his var-569 DECISIONS OF NATIONAL LABOR RELATIONS BOARDious protected concerted and union activities and becausehe had filed the charge in Case 17-CA-9743.An order consolidating the two complaints for hearingand decision was issued on December 5, 1980.1. JURISDICTIONRespondent is a labor organization headquartered inDecatur, Illinois. It annually collects membership duesexceeding $250,000, over $50,000 of which it remits to itsparent International (the International) in Milwaukee,Wisconsin.Respondent is an employer engaged in and affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATIONSThe alleged union activities contemplated by the com-plaint in Case 17-CA-10013 concern the Allied Industri-al Workers Representatives Union (the RepresentativesUnion), which is the collective-bargaining representativeof Respondent's regional representatives, and the Office& Professional Employees International Union (theOffice Employees Union), which is the collective-bar-gaining representative of Respondent's office clerical em-ployees.Both the Representatives Union and the Office Em-ployees Union are labor organizations within the mean-ing of Section 2(5) of the Act.III. BACKGROUNDRespondent's territorial jurisdiction embraces eightmidwestern and southwestern States. Daugherty hasbeen its regional director since April 1978, having pre-vailed in two elections. Robbins has been a regional rep-resentative for Respondent, and thus Daugherty's subor-dinate, since September 1979. From September 1975 toApril 1978, their roles were reversed, Robbins being Re-spondent's chief executive and Daugherty a regional rep-resentative. Robbins doubled as secretary-treasurer of theInternational from December 1977 to April 1978, afterwhich he served solely as secretary-treasurer until de-feated for reelection in August 1979.Daugherty and Robbins have known one another sinceabout 1960. Their relationship during the time that Rob-bins was regional director and Daugherty a regional rep-resentative, in Daugherty's words, "wasn't really toogood." The record is rife with indicia that matters havenot improved since; and, as Respondent observes in itsbrief, "both men have gone to rather extreme lengths intheir efforts to besmirch each other."In 1975, Daugherty backed Robbins' opponent in theelection elevating Robbins to the regional directorship.In 1976, Robbins, as regional director, refused Daugher-ty's request for a new car, even though his existing carhad logged sufficient miles to meet the guidelines for re-placement; and, in late 1977, he rebuked Daughertyorally and in writing for failing to attend the meetings oftwo local unions within his area of responsibility, al-though the two locals were 130 miles apart and appar-ently met on the same nights. The record intimates thatRobbins may have limited Daugherty's access to the re-gional office as well.Robbins likewise supported Daugherty's opponentswhen he was elected and then reelected regional directorin April 1978 and August 1979. Upon becoming regionaldirector, Daugherty challenged Robbins to support cer-tain expenses incurred while he had been regional direc-tor. Robbins declined and the matter was not pursued.As regional director, Daugherty discharged a regionalrepresentative, T~om Willis, for alleged misconduct.During a grievance hearing over the matter, in late 1978,Robbins corroborated Willis' alibi, provoking Daughertyto call him "a goddamn liar," and to state that Robbinswas "not wanted or welcome in Region 8" and to "keep[his] ass out." Willis won the grievance and was reinstat-ed.In January 1979, as a committeeman for the Repre-sentatives Union, Willis filed some grievances against Re-spondent on behalf of fellow regional representatives.Daugherty confronted him, grievances in hand, sayinghe "guessed" that Robbins "will cover these up for you,too"-a manifest allusion to Robbins' testimony in theWillis grievance hearing. Daugherty continued, "I willget your friend Robbins' ass." To Willis' rejoinder that"people got a right to tell the truth," Daugherty stated,"You just wait and see what I can do to your friendRobbins."While regional director, Robbins negotiated an ar-rangement with the Office Employees Union designed toprevent his successor from laying off either of the officeclerical employees in the regional office, Robin Hobbsand Donna Thompson, so long as work was available forthem to do, whether or not its being done was needed orwanted. The understanding was not incorporated in thebasic labor agreement, instead being embodied in a sepa-rate instrument, which Robbins took with him when heleft Respondent in April 1978.Daugherty, not aware of the side arrangement, in-formed Hobbs shortly after he became regional directorthat she was to be laid off. Hobbs filed a grievance, al-leging that the layoff "would be a direct violation of the...labor agreement." Testifying in the ensuing arbitra-tion hearing, in May 1979, Robbins unveiled the sideagreement. This resulted in Hobbs' being reinstated andreceiving over $18,000 in backpay. Daugherty was laterto say that "it was a sad mistake that a former directorever entered into such an agreement ...and then towithhold evidence until the arbitration hearing ...wasanother mistake."A month or so after the Hobbs arbitration hearing,Daugherty told Willis that he and Robbins should nothave testified against him. Willis replied that they hadbeen subpoenaed and had told the truth. Daugherty re-marked, "We will see who has the last laugh, me or yourbuddy Robbins."Daugherty supported Robbins' opposition during hisunsuccessful bid for reelection as secretary-treasurer ofthe International in August 1979. Among other things, hecirculated those portions of the Hobbs arbitration tran-script containing Robbins' testimony. Robbins later con-ceded that this "probably had an effect" on the outcome.570 ALLIED INDUSTRIAL WORKERSUpon reverting to regional representative in Septem-ber 1979, Robbins began working from his home inJoplin, Missouri. By letter dated September 26, Daugh-erty directed that he move to Lincoln, Nebraska, withRespondent to pay moving expenses. Robbins did notcomply, instead filing a grievance on October 11 andstaying in motels in Lincoln and submitting claims foraway-from-home living expenses. In his grievance, Rob-bins cited various provisions of the agreement betweenRespondent and the Representatives Union, as well aspast practice, and asserted: "I feel that I am being dis-criminated against due to Daugherty's personal and polit-ical feelings."By letter dated December 20, Daugherty noted Rob-bins' continued failure to establish his residence in Lin-coln, warning:Further refusal to obey orders will force ...[me]...to cut off reimbursement of motel and mealcharges ...and/or [impose] other penalties up toand including discharge.By letter dated January 15, 1980, the president of theInternational notified the president of the RepresentativesUnion that the grievance had been denied. It was nottaken to arbitration.Robbins' noncompliance nevertheless persisted, elicit-ing another letter from Daugherty, dated March 19,1980. In it, Daugherty stated that, effective March 28,Respondent "will no longer reimburse you for hotel billsand meal charges," and that "any further insubordinationmay result in dismissal." With that, Robbins moved toLincoln, returning to Joplin a few months later.Robbins filed a second grievance on November 30,1979. Daugherty had directed that he exchange cars withhis successor as secretary-treasurer of the International,the successor formerly having been a regional repre-sentative; and had threatened Robbins with discharge ifthis were not accomplished by December 7. Robbins al-leged that Daugherty, by denying him the option ofchoosing a new car in replacement of that he had usedwhile secretary-treasurer, was contravening certain spec-ified provisions of the labor agreement. By letter datedJanuary 15, 1980, the president of the International noti-fied the president of the Representatives Union that thisgrievance also had been denied. It was not taken to arbi-tration.Robbins filed yet another grievance on January 14,1980. This one, on behalf of himself and seven other re-gional representatives, protested Daugherty's directivethat, as of January 1, claims for meal expenses were tobe accompanied by itemized receipts. This grievance,like the other two, was denied at the International level,and was not taken to arbitration. The record does notdisclose the date of denial.IV. THE ALLEGED VIOLATIONSA. The Alleged Incident in Mid-February 1980Allegation: The complaint in Case 17-CA-9743 allegesthat Daugherty, in mid-February 1980, "threaten[ed] todischarge employees because of their protected concert-ed activity,"' thereby violating Section 8(aX1).Facts: As previously stated, Respondent's office cleri-cal employees are represented by the Office EmployeesUnion. On January 27, 1980, those employees went onstrike in aid of their union's position in contract negotia-tions with Respondent. The strike continued until April9.On a date unknown in mid-February, George Skelton,a regional representative, had a telephone conversationwith Daugherty in which he asked how the strike was"going." Daugherty replied, "Fine," but that Robbinshad "his nose in that strike" and that Skelton "had bettertell him to keep his nose out of it or he [is] going to befired."During a bargaining meeting between Respondent andthe Office Employees Union a week or two earlier,Daugherty asserted that Robbins had been advising oneof the office clericals, Donna Thompson, regarding thestrike, and that, if it had not been for Robbins, "therewould be no strike." The spokesman for the Office Em-ployees Union denied at the time that this was true, andthere is no evidence that Robbins had involved himselfin any way in the negotiations or the strike.2Conclusion: It is beyond cavil that employees in onebargaining unit-in this case, the regional representa-tives-are protected under the Act when engaging inconduct for the aid and protection of employees in an-other unit-the office clerical employees--employed bya common employer. Nordstrorm Inc., 229 NLRB 601,606 (1977); Gary-Hobart Water Corporation, 210 NLRB742, 744 (1974).Whether or not conveyed to Robbins, Daugherty's ad-monition to Skelton that Robbins should "keep his noseout of" the strike of the office clerical employees or "befired" necessarily restrained or coerced at least one re-gional representative, Skelton, as concerns possible en-gagement in such protected conduct. That statementtherefore violated Section 8(aXl) as alleged.B. The Alleged Incident in April 1980Allegation: The complaint in Case 17-CA-9743 allegesthat Daugherty, in April 1980, "threaten[ed] employeeswith unspecified reprisals because of its employees' pro-tected concerted activity,"3thereby violating Section8(aXl).'The complaint particularized that the protected concerted activity in-cluded "support of strike activity against Respondent or giving testimonyin support of grievances... and charges fiied with the Board.Skelton and Thompson, respectively, are credited that Daughertymade the remarks they attributed to him. As concerns the Skelton con-versation, Daugherty testified that the strike was not mentioned, specifi-cally denying that be said "Robbinr should keep his nose out of thestrike." Skelton testified with ·urenes and ease on the point that car-nied greater conviction, and his version derived plausibility from Daugh-erty's remarks during the bargaining session a week or two before. ThatDaugherty may have told other regional representatives that he was notgoing to cross the Office Employees picket line and that they were notexpected to--as he testified he did-is not incompatible with a lessbenign attitude as concerns Robbins.* The complaint particularized that the protected concerted activity in-cluded "filing and processing grievances"571 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFacts: On a night in April, following a meeting inOmaha, Nebraska, in which the Hobbs arbitration matterwas among the things discussed, Daugherty received aride to his hotel from Ron McKay, a regional representa-tive. During thie accompanying conversation, Daughertyraised the Hobbs arbitration again, remarking that "itwas a sad mistake" that Robbins "ever entered into" theside arrangement protecting Hobbs from layoff, and that"to withhold evidence until the arbitration hearing ...was another mistake. Daugherty continued that Re-spondent would not have lost that arbitration "if it wasnot for Robbins"; and that he was tired of the regionalrepresentatives' "getting together against" him, andwould "retaliate and get them."4As earlier mentioned, Robbins had filed a grievance inJanuary on behalf of himself and seven other regionalrepresentatives protesting Daugherty's directive thatclaims for meal expenses be accompanied by itemized re-ceipts. McKay was among those joining in the grievance.Conclusion: It is concluded, on two grounds, thatDaugherty's vow to "retaliate and get" the regional rep-resentatives for "getting together against" him violatedSection 8(a)(1) as alleged. First, coming perhaps 3months after eight of the regional representatives hadfiled the joint grievance protesting his new meal-expensepolicy, and apparently while that grievance was stillpending, the statement was likely to convey to McKay, aparticipant in that grievance, a threatening purport asconcerns such protected activity.Second, having been spoken in juxtaposition withDaugherty's remarks deploring Robbins' part in theHobbs arbitration, the statement carried the tendency torestrain McKay in the vindication of his statutory rightto bring forth all pertinent evidence during the prosecu-tion of grievances. Rohr Industries, Inc., 220 NLRB 1029,1036 (1975); Ebasco Services, Incorporated, 181 NLRB768, 769-770 (1970).C. The Alleged Incident of May 2, 1980Allegation: The complaint in Case 17-CA-9743 allegesthat Daugherty, on May 2, 1980, "threaten[ed] to dis-charge" Robbins and "direct[ed] [him] to secure priorpermission ...before entering Respondent's facility"because of Robbins' various protected concerted activi-ties,5thereby violating Section 8(a)(1).Facts: On May 2, Robbins was in Decatur to attend aconference sponsored by Respondent at a local hotel.That day, Daugherty found him preparing an arbitrationbrief in the regional office instead of attending one of themeetings. He was using, among other things, the re-sources of the regional office library.Daugherty remarked to Robbins that he should nothave come to the conference if he was "too busy toattend." Robbins responded that the conference was"mandatory," and that he had to have the brief ready by4 This credited version of the conversation is an amalgam of the testi-mony of McKay and Daugherty. Daugherty testified that he recalled theexchange only "vaguely, " and that he could not recall saying he wastired of the representatives' "ganging up on" him. McKay's testimony inthat regard and that Daughtery spoke of retaliation was convincing.' The complaint particularized that the protected concerted activity in-cluded that set forth above in fn. I and the "filing of grievances."the following week. Daugherty countered, "I'm tellingyou again, if you're too busy to attend the sessions, youshouldn't come."Daugherty then spoke to Donna Thompson, earlieridentified as an office clerical employee, stating that hehad "no use for" Robbins; that he did not trust Robbins"as far as I can throw him"; and that he consequentlyhad closed the safe, and it was to remain closed "as longas [Robbins] is here." Daugherty added, alluding to thefact that Thompson, but not Robbins, knew the combina-tion. to the safe, that he would "know where it camefrom" should anything be missing from the safe.6With that, Daugherty returned to Robbins, declaringthat he had closed the safe because he did not trust Rob-bins "further that I can see you." Daugherty went on,referring to a similar restriction Robbins supposedly im-posed upon him when Robbins was regional director,"Furthermore, I do not want to see you in this regionaloffice again without my prior approval." Robbins re-sponded that he "must be kidding." Daugherty persisted:"I'm telling you once more, that's a direct order, and if Ifind you in here again without my prior approval, you'llbe fired."Robbins protested that the building belonged to themembership, and that he was a dues-paying member; andsaid that he hoped the restriction applied to all regionalrepresentatives. Daugherty replied, "I'm talking to you,and you can consider that an order."?7Robbins was per-mitted to remain another 5 minutes or so to finish whathe had been doing.Conclusion: While the enmity between Daugherty andRobbins apparently extends far back in time, Daugherty'shostility was palpably amplified by the crucially adversetestimony of Robbins, while secretary-treasurer of the In-ternational, in the 1978 Willis grievance hearing and the1979 Hobbs arbitration hearing; by Robbins' filing ofthree grievances against Daugherty within 4 monthsafter becoming a regional representative in September1979, most recently and aggravatingly in concert withseven colleagues; and by Daugherty's perception of Rob-bins as having "his nose in" the office clerical employees'strike in early 1981.The filing of the three grievances, two alleging viola-tions of the agreement between Respondent and the Rep-resentatives Union and the third in collaboration withseveral coworkers, obviously was protected conduct.And, as earlier indicated, the support of the office cleri-cal employees' strike, actual or perceived, likewise wasprotected. Moreover, although Robbins' testimony in theWillis grievance and Hobbs arbitration matters occurreda Daugherty testified that various documents disappeared from the safefrom time to time, and he left no doubt that he supposed Robbins, direct-ly or indirectly, to be the culprit. Thompson testified that she much pre-ferred working for Robbins, when he was regional director, than forDaugherty; and the record suggests that Daugherty saw them as inleague to undermine him.7 The only discrepancy of note among the several versions of this inci-dent concerns the scope of Daugherty's prohibition. Robbins and Thomp-son testified that he forbade Robbins from the regional office altogether.Daugherty and Dennis Leazier, a regional representative, testified, re-spectively, that the ban applied to those areas not open to the generalpublic and to "the interior of the office." Robbins and Thompson weremore convincing on the point and are credited.572 ALLIED INDUSTRIAL WORKERSwhen he was not an employee entitled to the protectionsof the Act, adverse action taken against him because of itnevertheless would violate Section 8(aXl) by interferingwith the statutory right of aggrieved employees to bringforth all pertinent evidence during the prosecution ofgrievances. Nevis Industries, Inc., d/b/a Fresno Town-house, 246 NLRB 1053, 1054 (1979); Rohr Industries, Inc.,220 NLRB 1029, 1036 (1975); Ebasco Services, Incorporat-ed, 181 NLRB 768, 769-770 (1970).The historical bases for their antagonism notwithstand-ing, it is concluded that Daugherty's prohibition againstRobbins' entering the regional office without prior ap-proval, and the accompanying threat of discharge, wouldnot have issued had it not been for the just-consideredamalgam of activities by Robbins. It is further conclud-ed, therefore, that the prohibition and threat violatedSection 8(a)(l) as alleged. Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083, 1089 (1980).D. The Alleged Incident of May 9, 1980Allegation: The complaint in Case 17-CA-9743 allegesthat Daugherty, on May 9, 1980, "threaten[ed] to dis-charge employees because of their protected concertedactivity,"8thereby violating Section 8(a)(1).Facts: On March 20, 1980, incidental to a meeting inDearborn, Michigan, Peggy Felkner and Nikki Stump,officers of one of the locals within Respondent's jurisdic-tion-Local No. 702, Goshen, Indiana-made a point ofspeaking with Daugherty. They told him that there hadbeen "many" long-distance telephone calls from thepresident of their local, Ruth Ann (Terri) Siebert, toRobbins; that the calls had been charged to the local;that Siebert had said on occasion that she "was followingthe advice of" Robbins in the conduct of her duties aspresident; that Siebert "berated" Daugherty "everychance she had"; and that Siebert "was trying to get"Daugherty impeached as regional director.The following May 9, in Fort Wayne, Indiana, Daugh-erty had a conversation with George Skelton, the region-al representative over the Goshen local. Daughertyasked, "Do you know anything about anybody that istrying to impeach me, file charges against me, and file asuit against me?" Skelton answered that he had "heardrumors of all three," but did not know "who is doing it."Daugherty rejoined that he knew Robbins to be part ofit, along with Tom Willis and two other regional repre-sentatives, Earl Purvis, and another whose name he didnot know. Daugherty added, "I'll tell you this, they keepit up and they're going to be fired." Skelton, a commit-teeman for the Representatives Union, then cautioned,"As a representative of those employees, I would suggestto you that you have the goods on them before you takeany action."Robbins testified that he and Siebert were "very goodfriends"; and that, from August 1979 through April 1980,the two had 12 to 15 long-distance telephone conversa-tions. Most of them were "about problems in [Siebert's]personal life," according to Robbins. Robbins denieds The complaint particularized that the protected concerted activity in-cluded that set forth above in fn. I.ever discussing Daugherty's impeachment with Siebert,or how she should handle the affairs of her local.Conclusions: It is concluded that Daugherty violatedSection 8(a)(l) as alleged by telling Skelton, an employ-ee, that he knew Robbins and others were "trying to.. .file charges against [him], and file a suit against[him]"; and that "they're going to be fired" if they "keepit up."While employee activities for the sole purpose ofbringing changes in management personnel are not pro-tected under the Act, whether the employer be a labororganization or otherwise,gDaugherty's reference tocharges and suits against him, coupled with the specterof discharge, was of a sort likely to chill the free exerciseby any employee hearing it-Skelton, in this instance-ofthe protected right concertedly to seek redress of griev-ances or file unfair labor practice charges.E. The Letter of October 1, 1980Allegation: The complaint in Case 17-CA-10013 al-leges that Daugherty, on October 1, 1980, issued a disci-plinary letter to Robbins because of Robbins' variousprotected activities,°1thereby violating Section 8(aX1),(3), and (4).Facts: As just set forth, two officers of the Goshenlocal, Felkner and Stump, made certain representationsto Daugherty in March 1980 concerning Robbins' deal-ings with and influence over the president of the local,Siebert, and concerning Siebert's interest in Daugherty'simpeachment; after which, on May 9, Daugherty askedSkelton if he knew about anyone trying to impeach ortake other action against him, then stated that he knewRobbins and others to be involved in such activity, andthat they would be fired if they kept it up.In the same May 9 conversation between Daughertyand Skelton, Daugherty declared that Robbins "has hisnose in" the Goshen local; that it had come out at meet-ings of the local that Siebert regularly conferred withhim. Daugherty also remarked that he had learned therehad been a number of telephone conversations betweenRobbins and Siebert, that they were seeking his impeach-ment, and that there was the possibility of their commit-ting "slander or libel." Daugherty stated, finally, "If[Robbins] keeps it up, that's another thing I'm going tohave on him.""9 Butchers Union Local 115, affiliated with the Amalgamated Meat Cut-ters and Butcher Workmen of North America, AFL-CIO, 209 NLRB 806,fn. I (1974); Retail Clerks Union. Local 770 Retail Clerks International As-sociation, AFL-CIO, 208 NLRB 356, 357 (1974).10 The complaint particularized that the protected activities includedfiling the charge in Case 17-CA-9743 and giving testimony under theAct; joining, supporting, or assisting the Representatives Union and/orthe Office Employees Union; and engaging "in concerted activities forthe purpose of collective bargaining or other mutual aid or protection."" Daugherty testified that Skelton acknowledged an awareness ofRobbins' dealings with Siebert, saying he had mentioned to Robbins thathe had violated his "own directive," while regional director, that region-al representatives were not to become involved in the affairs of locals forwhich they were not officially responsible. Skelton testified, on the otherhand, that he told Daugherty he had attended nearly all of the meetingsof the Goshen local, and it had never come out that Robbins was in-volved in its affairs. Daugherty is credited. His testimony on this pointwas detailed and convincing.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 13 or 14, while attending a meeting in FortWayne, Felkner again told Daugherty that Siebert hadbeen citing Robbins as her authority when saying theGoshen local "couldn't do this" and "couldn't do that,"and voiced the hope that Robbins would stop interferingwith the local now that Siebert was no longer presi-dent. 1 2On June 7, following a local membership meeting inGoshen, Felkner told Daugherty that Siebert, citingRobbins, was "still saying that she was acting as presi-dent"; and asked that Daugherty "do something aboutArchie interfering in our local." Daugherty replied thathe was "further investigating the situation."On October i, Daugherty sent this letter to Robbins:According to the information given to me bymembers of Local 702 at Goshen, Indiana, you haveinterfered with the affairs of that Local Union.I must ask you to give me an acceptable answeras to why you interfered with the affairs of Local702 as you are not assigned to that Local Union.If I cannot receive an acceptable answer, thenthis letter will serve as a warning notice and placedin your personal file.I must also remind you that this is the fourth(4th) warning I have had to give you since youcame back in Region 8 as a representative. Any fur-ther infractions will not be tolerated.Robbins replied by letter of October 14:The following is in reply to your attached letterdated October 1, 1980 regarding my alleged inter-ference in the affairs of Local #702.Upon reading your letter, it is plain that I havebeen judged and found guilty of an alleged offenseprior to your even discussing the matter with me.You do not ask if I was involved in such activitybut rather why I did it.You had discussed this matter prior to this timewith George Skelton, the representative who serv-ices that area and local union, and he informed youquite specifically that these allegations were nottrue and without foundation.I have in no way interfered in the local #702 ac-tivities but since you seem determined to chaseghosts where I'm concerned, I insist that in order tosettle this matter and let us all find out what's reallybehind it, that a meeting be held between thoseLocal #702 members providing you such informa-tion, Representative Skelton who both services thatLocal Union and is also my AIWRU Committee-man, myself, and you. I think we would all be inter-ested in what we find out.t Chargre were brought against Siebert, seeking her removal, onApril 5, 1980. A hearing was held before a local trial committee on April19; and, on May 3, the membership adopted the trial committee's recom-mendation that Siebert be found guilty as charged and that she thereforebe fined $500, be asked to resign as president, be barred from union func-tions for 2 years; and that she send a letter of apology to Daugherty. OnJuly 8-9, 1980, the executive board of the International denied Siebert'sappeal, but modified the penalty, limiting it to the withholding from herof elective or appointive positions in the local for 2 years.In my opinion, this is just one more step in yourcontinuing harassment and discriminatory attitudetoward me due to your personal and political feel-ings where I'm concerned.As I have stated in prior letters, at such time thatyou in any way attempt to utilize the "alleged" pastwarnings, I will take any and all necessary actionsat that time.Daugherty did not respond to Robbins' letter.Daugherty testified that his letter was not disciplinaryin purpose, but that he simply "wanted [Robbins] to giveme answers as to why he was interfering with the affairsof' the local, and wanted him to desist "in the future."Daugherty nevertheless depicted it as a "letter of repri-mand" during a Christmas party in Goshen in December1980.Conclusion: It has been concluded that Daugherty'sMay 2 denial to Robbins of access to the regional office,and the accompanying threat of discharge, would nothave issued had it not been for Robbins' testimony ingrievance and arbitration hearings, for his perceived sup-port of a strike, and for his grievance activities; and thatDaugherty therefore violated Section 8(aXl).It is fair to infer that the motivation behind Daugher-ty's October I letter was different in only one respect: Inthe interim, Robbins had filed the charge in Case 17-CA-9743 and the complaint therein had issued. Giventhe several indications throughout the record thatDaugherty had what might be termed a "siege mental-ity" with respect to Robbins, it would be naive to sup-pose that these latest developments were not upsetting tohim in the extreme, and did not contribute to the motiva-tional mix.True, Daugherty had received information in March,May, and June that Robbins was involving himself in theaffairs of the Goshen local. That, however, providedonly the wheels for the October 1 letter, the motor beingthose activities of Robbins mentioned above.It is concluded, therefore, that the October 1 letterviolated Section 8(a)(1), (3), and (4) as alleged. 3F. The Alleged Incident of October 6, 1980Allegation: The complaint in Case 17-CA-9743 allegesthat Daugherty, on October 6, 1980, "threaten[ed] to dis-charge employees because of their protected concertedactivity,"'4thereby violating Section 8(aX 1).Facts: On October 6, according to Donna Thompson,she heard Daugherty state to two regional representa-tives, Jack Hartley and Smith Harris, that "whoever wasfiling these charges was digging their own graves."Daugherty testified that he made a remark of that sortin the context of a spate of unfair labor practice chargesthat had been filed against Respondent alleging violationsof the Act's secondary boycott provisions:IS Sec. 8(aX3) because of Robbins' perceived support of the strike, andSec. 8(aX4) because of his use of the Board's processes." The complaint particularized that the protected concerted activityincluded that set forth in fn. I.574 ALLIED INDUSTRIAL WORKERSpointed out to Jack [Hartley] that if the representa-tives continually get involved in this sort of thing,and it is proven that they are directly involved in it,we could be in serious trouble and we could all godown the drain. When a representative is doingthat, he is not only digging his own grave, he isdigging a grave for the whole international union.Daugherty clarified that his use of the term "doingthat" in the foregoing passage had in mind the repre-sentatives' being involved in secondary boycotts. Hecontinued that he was "pointing out to" Hartley:[I]f this international union does get involved in asecondary boycott, and we are found to be involvedin it, the damage suits are terrific on that. An inter-national union can be destroyed. We should neverget in violation of a law like that. There is noexcuse for it.Conclusion: The context supplied by Daugherty for theremark in question was both unrebutted and credible.This allegation is without merit.G. The Letter of October 23, 1980Allegation: The complaint in Case 17-CA-10013 al-leges that Daugherty, on October 23, 1980, issued asecond disciplinary letter to Robbins because of Robbins'various protected activities,'5thereby violating Section8(a)(1), (3), and (4).Facts: From November 1979 into June 1980, Robbinswas involved from time to time in Respondent's effort toorganize the employees of Control Data Corporation inOmaha. Another regional representative, Sam Williams,was in charge, and several other union professionals, in-cluding Ron McKay, also participated. The drive endedwith an NLRB-conducted election on June 13. Respond-ent lost 705 to 260.'6By memorandum to Williams dated May 5, Daughertystated that Respondent had key chains and mail clippers,and that they "are to be used in the Control Data cam-paign." Daugherty thereupon provided Williams withabout 800 of each. After the election, Williams returnedabout 400 of the key chains, and apparently none of theclippers.The following October 11, during a meeting of Re-spondent's regional representatives in Vincennes, Indi-ana, Daugherty asked Robbins if, during the ControlData campaign, he had been "handing out the organiza-tional materials that's available to you." Robbins repliedthat he "wasn't aware that there was organizational ma-terial available," and that he consequently had not.Daugherty did not ask the same question of McKay, sit-ting nearby. McKay testified that he had not distributedthe key chains and clippers either. Daugherty did askWilliams, however, receiving an affirmative answer.Daugherty next sent this letter, dated October 23, toRobbins:15 The complaint particularized that the protected activities includedthose set forth above in fn. 10.'6 Case 17-RC-9017It was brought out in our Staff meeting of Octo-ber 10, 1980, at Vincennes, Indiana, that you didnot use the organizational material, such as plastickeys and nail clippers made available to you in theControl Date Corporation's R.C. campaign.This could have very well been one of the rea-sons we lost the election.In the future you will use the organizational ma-terial made available in such campaigns.Daugherty testified that this was not a disciplinaryletter.Conclusion: It is concluded that Daugherty's October23 letter was motivated by much the same factors moti-vating that of October 1, and that it consequently violat-ed Section 8(aXl), (3), and (4), as well. That it was notdisciplinary on its face does not prevent its being im-properly harassing and an improper career detriment toRobbins given the underlying unlawful motivation.CONCLUSIONS OF LAWRespondent, by Daugherty, violated Section 8(aX1) ofthe Act, as found herein, by:(a) Telling Skelton in February 1980 that Robbins was"going to be fired" if he did not "keep his nose out of"the office clerical employees' strike.(b) Telling McKay in April 1980 that he was tired ofthe regional representatives' "getting together against"him, and would "retaliate and get them."(c) Prohibiting Robbins, on May 2, 1980, from enteringthe regional office without permission, and threateninghim with discharge if he did not comply.(d) Telling Skelton, on May 9, 1980, that he knewRobbins and others were "trying to ... file chargesagainst [him], and file a suit against [him]"; and that"they're going to be fired" if they "keep it up."Respondent, by Daugherty, violated Section 8(aXl),(3), and (4) of the Act, as found herein, by sending awarning letter to Robbins dated October 1, 1980, and aletter critical of him dated October 23, 1980.Respondent did not otherwise violate the Act as al-leged.ORDER 7The Respondent, Allied Industrial Workers of Amer-ica, AFL-CIO, Region 8, Decatur, Illinois, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening to discharge or otherwise "retaliateand get" its employees for engaging in union or concert-ed activities protected by the Act.(b) Prohibiting employees from entering its regionaloffice without prior approval, and threatening them withdischarge if they do not comply, for engaging in union17 All outstanding motions inconsistent with this Order are denied. Inthe event no exceptions are filed as provided by Sec. 102.46 of the Rulesand Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor concerted activities protected by the Act, or because,as supervisors, they testified adversely to Respondent ingrievance or arbitration proceedings involving its em-ployees.(c) Sending letters of warning or criticism to its em-ployees because they engaged in union or concerted ac-tivities protected by the Act, because they filed chargesor otherwise invoked the processes of the Board, or be-cause, as supervisors, they testified adversely to Re-spondent in grievance or arbitration proceedings involv-ing its employees.(d) In any like or related manner interfering with, re-straining, or coercing its employees in their exercise ofrights under the Act.2. Take the following affirmative action necessary toeffectuate the purposes of the Act:(a) Remove from its files the warning letter to ArchieE. Robbins dated October 1, 1980, and the letter criticalof him dated October 23, 1980; expunge from its recordsany reference to those letters; and notify Robbins inwriting that this has been done.(b) Post at its regional office in Decatur, Illinois, andat its other offices, if any, copies of the attached noticemarked "Appendix."1' Copies of said notice, on formsprovided by the Regional Director for Region 17, afterbeing duly signed by Respondent's authorized repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(c) Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the allegations of thecomplaint found without merit be dismissed." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."576